Dismissed and Memorandum Opinion filed March 25, 2010.
 
 
In The
                                                                                                         
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00157-CV
____________
 
TEXAS DEPARTMENT OF PUBLIC SAFETY, Appellant
 
V.
 
RANDALL CRAIG LEWIS, Appellee
 

 
On Appeal from the 506th District Court
Waller County, Texas
Trial Court Cause No. 08-07-19447
 

 
M E M O R
A N D U M   O P I N I O N
This is an appeal from a judgment signed November 16, 2009. On
February 26, 2010, the Waller County District Clerk’s office furnished this court
with a certified copy of an order signed February 23, 2010, granting a new
trial in this case. Accordingly, the issues in this appeal have been rendered
moot. 
            On February 26, 2010, notification was transmitted to the
parties of this court’s intention to dismiss the appeal for want of
jurisdiction unless any party filed a response demonstrating meritorious
grounds for continuing the appeal. No response was filed.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Panel consists of Chief Justice
Hedges and Justices Anderson and Christopher.